Allowable Subject Matter
Claims 1-4, 8-10, 24, and 29-35 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the combination of limitations of: a nonlinear oscillator for performing an operation on an input signal, the operation being changeable, and a decoder communicatively coupled to the nonlinear oscillator for receiving an output signal from the nonlinear oscillator that results from the operation performed on the input signal, for comparing the output signal to a threshold value based on an analog input, and for determining a result of the operation, wherein the result of the operation is the analog input in digital stochastic format, in combination with other limitations as recited in independent claim 1.  The prior art further fails to teach the combination of limitations of: configuring a dynamics-based logic block to perform the operation by determining a control signal to apply to the dynamics-based logic block and determining an amount of time to wait before reading an output of the dynamics-based logic block, the dynamics-based logic block including a nonlinear circuit that is reconfigurable to perform a plurality of operations and a feedback loop such that an output of the nonlinear circuit is fed back to an input of the nonlinear circuit, and protect the processing device from side-band attacks by causing the dynamics-based logic block to generate constant system characteristics regardless of the plurality of operations, in combination with other limitations as recited in independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9 June 2022




/ARIC LIN/Examiner, Art Unit 2851     



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851